Citation Nr: 1819359	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-35 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hypertension to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for sleep apnea to include as secondary to PTSD.

3. Entitlement to service connection for anxiety, separate and apart from service connected PTSD.

4. Entitlement to service connection for migraine headaches to include as secondary to PTSD.

5. Entitlement to service connection for a rapid heartbeat disability to include as secondary to PTSD. 




REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran initially asserted that service connection was warranted for hypertension, sleep apnea, lumbar spine disability, migraine headaches, and a rapid heartbeat disability on a theory that the disability was due to or incurred in service.  However, in May 2014, his representative submitted an alternate theory regarding service connection for hypertension, sleep apnea, lumbar spine disability, migraine headaches, and a rapid heartbeat disability, namely that the Veteran's service-connected PTSD caused or aggravated these disabilities. No evidence or additional argument was provided.  In light of the new evidence of record and the Veteran's assertion that his hypertension, sleep apnea, lumbar spine disability, migraine headaches, and a rapid heartbeat disability are due to or aggravated by his service-connected PTSD, a VA examination must be scheduled to address whether the Veteran's disabilities noted above are is due to service or has been caused or aggravated by service-connected disability. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks service connection for a psychiatric disability, claimed as an anxiety disorder, separate and apart from his service connected PTSD.  Separate service connection is available in cases where there are distinct and separate symptoms, diagnoses, and causes. Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that the Veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability"). In this regard, the record is contradictory as to what other psychiatric disabilities the Veteran experiences, or has experienced during the appeal period, other than PTSD. A VA examination is needed to address this question.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a medical professional with the appropriate expertise to determine the nature and etiology of the Veteran's claimed hypertension, sleep apnea, migraine headaches, and a rapid heartbeat disability. The examiner must review the claims file and must note that review in the report. The examiner must provide a complete rationale for the opinions expressed. Any necessary tests should be obtained. The examiner must provide thorough responses to each of the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension is related to active service?

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension was caused by or aggravated (increased in severity beyond the natural progress of the disorder) by service-connected PTSD. 

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is related to active service?

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea was caused by or aggravated (increased in severity beyond the natural progress of the disorder) by service-connected PTSD. 

(e) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed migraine headache condition is related to active service?

(f) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed migraine headache condition was caused by or aggravated (increased in severity beyond the natural progress of the disorder) by service-connected PTSD. 

(g) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rapid heartbeat disability is related to active service?

(h) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rapid heartbeat disability was caused by or aggravated (increased in severity beyond the natural progress of the disorder) by service-connected PTSD. 

2. Schedule the Veteran for a VA examination to determine the etiology of any current psychiatric condition other than PTSD, to include an anxiety disorder. The claims file must be made available to and reviewed by the examiner. The examiner should specifically address the following:

(a) Identify/diagnose any acquired psychiatric disorder, other than PTSD, that presently exists or that has existed during the appeal period.  

(b) For each identified disorder, if such is found, state whether the disorder is distinct and separate from the already service-connected PTSD.  Any negative finding should be reconciled with the separate diagnoses present in the claims file.

(c) If the answer is YES (distinct and separate), discuss whether it is at least as likely as not (at least 50 percent probability) that any current psychiatric disorder other than PTSD was incurred in service or is otherwise causally or etiologically related to any event in service.

(d) Whether it is at least as likely as not that the service-connected PTSD: (1) caused or (2) aggravated any additionally diagnosed psychiatric disorder(s).

3.  Then, readjudicate the claims. If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


